Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-10, 12-18, and 20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 101 have been considered but not persuasive.  Applicant argues that the claims do not recite an abstract idea and “instead focus on the technical system of generating a shipping option cost matrix, determining a least costly delivery option based on the shipping option cost matrix that conforms with the order information, and facilitating without requiring user input automatic shipment”. Examiner respectfully disagrees and notes that the claims recite an abstract idea of certain methods of organizing human activity and mathematical relationships and calculations as was analyzed in the OA below.  See specification explaining the commercial problem they are trying to solve ([0003] Package delivery cost is considered a variable operating cost for electronic retailers. Minimizing the delivery cost involves evaluating complex delivery options: for example, the retailer needs to first optimally choose a shipping method (Air or Ground) to meet the promised delivery dates, then choose a carrier (e.g., which particular postal service) to minimize shipment cost. For instance, from process flow perspective, a standard practice is to optimize the shipping method after the order information is known. From algorithmic perspective, either all of the shipping options are enumerated or an optimization model is built to optimize shipping cost. However, due to the complexity of the problem, finding an optimal option in real time is challenging. Yet, web sites that provide online purchasing capabilities should be able to process optimal solutions in shipping costs in real time so that, for example, a customer will not quit the check-out process due to long wait.) Additionally, the “automatic” amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).   Based on BRI the “automatic picking” is interpreted as instructions displayed to the carrier based on analyzing data.  (claim 1: automatically facilitate, without requiring user input, automatic picking from the scheduled fulfillment center by the carrier of the plurality of carriers, packing, and shipping of the item). See specification ([0045] An order management system responsive to receiving an order may automatically create order, schedule order, release order, create shipment, pick, pack and ship the item for the order, for example, by integrating the functionalities of the omni-channel fulfillmentYOR920160062US2 Page 12 of 29 optimization system. For example, the omni-channel fulfillment optimization system, for example, implemented as a service as a service (SaaS) may perform network level cost prediction and order level cost optimization, based on which, the order management system may automatically select one or more nodes, and shipment carrier and method for fulfilling the order, for example, including the shipment to the customer, [ 0046] The generated shipping matrix includes preselected optimal shipping options that may be looked up in real-time, for example, rather than requiring user input for the shipping option look-up table, [0038] The determination of the order fulfillment options along with the least cost delivery option may automatically invoke or initiate automatic picking, packing and shipping of one or more items associated with the order to its destination via the determined least cost delivery option.) 
Applicant further argues that the claims don’t recite an abstract idea because the “claims have integrated any alleged exception into a practical application”. Examiner respectfully disagrees. “Provides the least costly delivery option based on the generated shipping option cost matrix and facilitates shipment via the least costly delivery option” is purely an abstract idea that is implemented on a computer.  The “automatic” amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).  At step one, the inquiry "asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool."  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Furthermore, applicant did not identify any specific feature that would integrate the abstract idea into a practical application. 
 Applicant further argues that the claims recite significantly more than an abstract idea because “nothing supports a finding that these elements are well-understood, routine, or conventional, particularly when taken in context of the claims as a whole”. Examiner respectfully disagrees and notes that each element of the claims has been analyzed as shown below in the OA. Additionally, the OA did not “conclude that an element (or combination of elements) represents well-understood, routine, conventional activity”.  Instead, the additional elements in the claims are identified as (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and/or (ii) generally links the use of a judicial exception to a particular technological environment or field of use. Furthermore, applicant did not identify any specific feature that would be considered significantly more than an abstract idea. Therefore, applicant’s arguments are unpersuasive and the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-3, and 5-7 are directed to a method (i.e., a process). Claims 8-10 and 12-15 are directed to a system (i.e., a machine); claims 6-9 are directed to a product (i.e., a machine). Claims 16-18, and 20 are directed to a non-transitory computer readable storage medium (i.e., machine).  Therefore, claims 1-3, 5-10, 12-18, and 20 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 substantially recites determining a shipping option by obtaining postal address codes designating geological postal zones; obtaining carrier transit time data for a plurality of carriers and a plurality of shipping methods associated with the plurality of carriers; obtaining shipment rate cards for the plurality of carriers and the plurality of shipping methods associated with the plurality of carriers; generating, prior to receiving an order for an item, a shipping option cost matrix based on the postal address codes, the carrier transit time data, and the shipment rate cards, the shipping option cost matrix listing one or more shipping costs for each of combinations of the geological postal zones for an origin, the geological postal zones for a destination, the plurality of carriers, the plurality of shipping methods associated with the plurality of carriers, and a pre-defined weight class, receiving order information for the item, the order information including a scheduled fulfillment center, a destination of the item, an expected delivery date, and a weight of a shipment of the item, the scheduled fulfillment center and the expected delivery date determined based on  fulfillment optimization, the weight of the shipment determined based on optimizing a node selection among nodes of fulfillment channels; 2Attorney Docket No.: 111966-707730 Application No. 15/153,963 determining a least costly delivery option out of the one or more shipping costs based on the shipping option cost matrix and the order information the least costly delivery option having the lowest shipping cost on the shipping option cost matrix and conforming with the order information including the scheduled fulfilment center, the destination of the item, the expected delivery date, and the weight of the shipment; identifying a carrier of the plurality of carriers and a shipping method of the plurality of shipping methods associated with the least costly delivery option;  sending the least costly delivery option, and facilitating, without requiring user input, picking from the scheduled fulfillment center by the carrier of the plurality of carriers, packing, and shipping of the item by the carrier of the plurality of carriers to the destination of the item via the shipping method of the plurality of shipping methods and the least cost delivery option.  Independent claims 8 and 16 recite similar limitations as claim 1. 
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). The claims also recite mathematical relationships and calculations. (See MPEP 2106.04 (a) (2)).  Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use, Claims 1, 8 and 16 recite the additional elements “real time”, “client device”, “ network”, “hardware processor”, “computer environment”, “storage device”, “the storage device comprising instructions stored” , “storage device operatively coupled to the hardware processor”, “executed”, “automatically”, “automatic”, “non-transitory computer readable storage medium”, “ computing system”, and “ omni-channel fulfillment”.
 The additional elements of “real time”, “client device”, “network”, “hardware processor”, “computer environment”, “storage device”, “the storage device comprising instructions stored”, “storage device operatively coupled to the hardware processor”, “executed”, “automatically”, “automatic”, “non-transitory computer readable storage medium”, “computing system” are recited at a high-level of generality (See Paras.63, The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the processing system shown in Fig. 6 may include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like, par.43, the generated shipping option cost matrix may be searched in real-time, for example, at the time an order request is received, [ 0064-77] and [ 43-47] ) they amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of “omni-channel fulfillment” is recited at a high-level of generality (See Paras [0045] The omni-channel fulfillment optimization system, in one aspect, may run on a cloud based system along with a big data platform, and may communicate in real time over a network with one or more on-premise systems, for example, integrating the service or capabilities of the omni-channel fulfillment optimization system with an order management system for an on- premises system )) when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (order fulfilment) (See MPEP 2106.05(h)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: “real time”, “client device”, “network”, “hardware processor”, “computer environment”, “storage device”, “the storage device comprising instructions stored”, “storage device operatively coupled to the hardware processor”, “executed”, “automatically”, “automatic”, “non-transitory computer readable storage medium”, “computing system”, and “omni-channel fulfillment”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Additionally, see specification ([0063-77] and [ 0043-47]) reciting the additional elements at  a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are  ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claims 2-3, 9-10, and 17-18, recite “user interface displaying”, “web site page”, fail to integrate the abstract idea into a practical application because they use the same general technological environment.  Claims 6 and 13 recite “software” which does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, claims add the elements “web site page”, “user interface displaying”, “software” (See Specification: Par.0055, The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-YOR920160062US2 Page 14 of 29 mail). The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings, Par. 0057, par.40, the determined least costly shipping option may be presented on the user interface of one or more user devices 508, 510- recited at a high level of generality) - these don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al (US 2002/0032573 A1) related to a system for online shipping management with multi carriers. 
Ratliff et al. (US 2007/0130201 A1) related to a system for comparing suppliers prices. 
Prater et al. (US 7,050,938 B1) related to a system for handling packages. 
Antony et al. (US 8,046,262 B1) related to a system for handling packages from different source locations. 
Arunapuram et al (US 2002/0019759 A1) related to a system for cost minimizing and transportation planning. 
Mesaros (US 2011/0213650 A1) related to e-commerce volume pricing. 
Grala et al (US 2013/0166470) related to a system for comparing cost of shipping options. 
Chopra, S. (2015). How omni-channel can be the future of retailing. DECISION, 43(2), 135–144. < https://doi.org/10.1007/s40622-015-0118-9>.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628